Citation Nr: 1126688	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD rated 50 percent, effective February 2, 2006.  A November 2007 rating decision granted an earlier effective date of November 14, 2005 for the award (based on a finding that he had submitted an earlier claim of service connection for PTSD).  

An October 2008 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU).  He initiated an appeal in the matter, but did not perfect it after a statement of the case (SOC) was issued, in June 2009.  Consequently, the matter is not before the Board. 

In support of his claim for an increased rating for PTSD, the Veteran submitted a December 2008 letter from one of his healthcare providers, which states that the Veteran suffered from a heart attack that was due to his PTSD.  As was noted by the Agency of Original Jurisdiction (AOJ) in an undated memorandum to the file, it is unclear whether the Veteran is raising a claim of service connection for a heart disability, to include as secondary to his service-connected PTSD.  Such matter is referred to the AOJ for clarification and any appropriate action.


FINDINGS OF FACT

At no time during the appeal period, is the Veteran's PTSD shown to have been manifested by symptoms more severe than productive of occupational and social impairment with reduced reliability and productivity; PTSD symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.  

CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  [Notably, a September 2007 letter also provided him with general disability rating and effective date criteria.]  The Veteran has had ample opportunity to respond or supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured, and the RO arranged for a VA examination in November 2006.  The Veteran was also afforded a VA psychiatric evaluation in September 2008 (in connection with his claim for TDIU).  On review of the November 2006 and September 2008 VA examination reports, the Board finds that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

In May 2011 written argument, the Veteran's representative requested that consideration be given to remanding the Veteran's claim to afford him another VA examination to determine his PTSD's current level of severity.  Under 38 C.F.R. § 3.327(a), reexaminations are required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  Here, the evidence does not reflect, and the Veteran has not alleged, that his PTSD symptoms have worsened since the September 2008 VA psychiatric examination.  Without any evidence or allegation of worsening since the September 2008 examination, the Board finds no reason to seek another examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95; see also Palczewski v. Nicholson, 21 Vet. 174, 181-82 (2007) (There must be an indication that the disability has increased in severity to warrant a new examination).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c) (4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


B. Factual Background

The Veteran's claim of service connection for PTSD was received on November 14, 2005, and he has been assigned an initial 50 percent rating from this date.  

On November 2006 VA examination the Veteran reported having had multiple psychological and detox hospitalizations both in VA and non-VA facilities following his separation from service. His most recent detox was one year prior to the examination, although he reported having had several brief relapses since then.  He also reported periods of sobriety as long as five years.  At the time of the examination, the Veteran was still married to his third wife but indicated that he had been living separately from her for many years in an apartment connected to their house.  He also reported that he saw his daughter regularly and interacted with his wife, although without intimacy.  He described traumatic events in Vietnam.

On mental status examination, the examiner noted that the Veteran was casually dressed and looked somewhat depressed, but showed no evidence of a thought disorder.  He denied delusions, hallucinations, or ideas of reference while sober.  His eye contact and interactions in the session were appropriate.  He admitted to having suicidal ideation but noted that the last time he seriously contemplated suicide was over a year ago; he denied homicidal ideation.  The Veteran was considered able to manage his own activities of daily life (ADLs) and financial affairs.  Though his short-term memory was reasonably good, he could not remember names of people he served with or certain events in Vietnam.  His rate and flow of speech were within normal limits.  In the past, he had monthly panic attacks which caused his heart to race, and his body to shake.  When this happened he became very afraid and fearful of death.  He had had intermittent periods of depression as well.  Since Vietnam, his sleep had been poor, causing him to drink in order to fall asleep; but he still woke up several times a night, had violent nightmares about Vietnam once or twice a week, and averaged around three hours of sleep total.  The sounds of helicopters, loud noises, explosions, or gunfire could all trigger his memories of Vietnam.  He described himself as a loner, and attributed the dissolution of his marriages to alcohol and angry outbursts.  The VA examiner assigned a global assessment of functioning (GAF) score of 48 and gave the Veteran a diagnosis of chronic and moderately severe PTSD.  He also noted that the Veteran was currently on physical disability leave from his job as a firefighter and that it was not clear whether he would return to his job.  

In September 2008, the Veteran was afforded a VA psychiatric evaluation in association with his claim for TDIU.  During the examination, the Veteran reported that he was currently seeing S.E., a licensed social worker, for psychotherapy and also seeing J.T., a counselor.  He reported that his sleep problems were chronic, he slept with a loaded .45 and k-bar under his bed, and could not stand to be around other people, even refusing to go out with his wife.  His wife thought that even though he was not drinking, he was getting worse and was "flying off the handle."  His relationship with his wife and daughter was chronically difficult because of his alcoholism and PTSD.  The Veteran's wife complained that he had temper problems and emotional distance.  The Veteran reported having little social interaction with others, even at the firehouse, stating he "wasn't there to be their friend, [he] was there to keep them alive."  His leisure activities consisted of walks in the woods with his dog.  There was no history of suicide attempts or violence/assaultiveness.  He indicated that he was trying to figure out what to do with himself as he waited on a decision for his claim to retire on a medical basis (for cardiac and hip problems, rather than for PTSD).  

On mental status examination, the VA examiner found the Veteran clean and casually dressed, with unremarkable psychomotor activity and speech.  He had a cooperative attitude, normal affect, and was in a good mood.  He was able to do serial 7's and spell backward and forward, demonstrating that his attention was intact.  His orientation was intact to person, time, and place; and his thought process and content were unremarkable.  The Veteran had no delusions and understood the outcome of his behavior.  Overall, his intelligence was average and he understood that he had a problem.  The VA examiner acknowledged that the Veteran had a chronic sleep problem for years caused by nightmares that were about Vietnam or somehow involved violence, from which he woke unrested, "walking around like a zombie."  The Veteran reported no hallucinations, inappropriate behavior, panic attacks, or obsessive or ritualistic behavior.  He interpreted proverbs appropriately.  He presented no suicidal or homicidal thought.  The Veteran's impulse control was fair, and although he reported struggling to maintain sobriety and control his temper, he had had no episodes of violence.  He was able to maintain minimum personal hygiene.  As for activities of daily living, the Veteran reported no problems with household chores, toileting, grooming, self-feeding, bathing, dressing/undressing, or traveling.  He reported slight problems with driving, moderate problems with shopping and other recreational activities (due to physical limitations and because he dislikes being around others), and severe problems engaging in sports and exercise (due to physical limitations).  The VA examiner noted that the Veteran's remote, recent, and immediate memory were normal and he was able to recall 3 out of 3 items after a 5 minute delay with interference (category hints not needed).  

The VA examiner noted that the Veteran persistently re-experiences traumatic events (in Vietnam) by recurrent and intrusive distressing recollections including images, thoughts, or perceptions, dreams.  He experienced intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of Vietnam.  He persistently avoided stimuli associated with Vietnam and numbed his general responsiveness by avoiding thoughts, feelings, conversations, activities, places, and people associated with Vietnam.  This was demonstrated by his diminished interest or participation in significant activities, his feeling of detachment or estrangement from others.  He was irritable, had outbursts of anger, and hypervigilance.  All these symptoms were chronic, with no remissions (with regard to PTSD) reported.  The examiner assigned a GAF score of 55 and noted that the Veteran's PTSD had probably made it more difficult for him to maintain emotional objectivity at work as a firefighter.  He also noted that being continually exposed to stressful events and death-related experiences as a firefighter amplified the Veteran's [PTSD symptoms].  He noted that alcohol dependence was clearly a complicating factor for emotional dyscontrol.  

The VA examiner stated that the prognosis for improvement of the Veteran's PTSD was guarded.  Neither total occupational and social impairment due to PTSD signs and symptoms nor deficiencies in judgment, thinking, family relations, work, mood, or school were shown, but there was reduced reliability and productivity due to PTSD symptoms, including above stated symptoms.  The Veteran's social life was clearly impacted and he was "flying off the handle" several times a week.  

In a March 2008 letter, Dr. P.C.C., the Veteran's private treating cardiologist, stated that "given the [Veteran's] underlying CAD [(coronary artery disease)], I feel that the stress of active firefighting is not in the patient's best interest and could be of danger to other [sic], if he is stricken in the line of duty."  

In an April 2008 letter from the Boston Vet Center, N.M.M., LMFT, noted that the Veteran had been an active client with the Boston Vet Center since December 2005 and continued treatment from that facility.  He stated that the Veteran's work ability had been severely compromised because of an exacerbation of PTSD symptoms and recent heart problems, noting that the Iraq war had been a major contributor to the spike in symptoms.  He stated that the Veteran's current GAF score was 35 and that he believed the Veteran met the criteria for unemployability.  

In December 2008 and January 2009 letters from the Brockton Vet Center, Readjustment Counseling Therapist J.D.T. opined that the Veteran warranted the higher evaluation of 70% for service connected PTSD based on the seriousness of his impairment and unemployability.  He stated that the Veteran had been in treatment at the Brockton Vet Center since June 2007, noting that prior to then he had been in treatment at the Boston Vet Center.  He stated that the Veteran reported that his PTSD symptomatology had been present since Vietnam but had increased dramatically over the past several months.  He reported that the Veteran has intense psychological distress at exposure to internal and external cues that resembled his Vietnam experiences.  He had markedly diminished interest and participation in significant activities.  He felt detached and estranged from others and had a sense of foreshortened future.  His range of affect was restricted and he felt alienated and remote from most people.  He had sleep problems, with horrible nightmares several times a month.  He was irritable, and had unprovoked outbursts of anger, difficulty concentrating, short-term memory loss, and hypervigilance.  The Veteran reported a stress increase at work (due to conflicts with other firefighters) which exacerbated his symptoms.  He did have any delusions or hallucinations but reported transient suicidal ideation, with no history of a plan.  He was highly isolated and avoidant.  

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  

The Veteran's PTSD is assigned a 50 percent rating.  Consequently, what remains for consideration is entitlement to a rating in excess of 50 percent.  Considering the evidence of record under the criteria outlined above, the Board concludes that at no time during the appeal period did the Veteran manifest symptoms of PTSD that more nearly approximate the criteria for the next higher, 70 percent, rating.  

The November 2006 and September 2008 VA examination reports reflect that the Veteran's PTSD was characterized by socially avoidant behavior, irritability, and general detachment from both family and others.  He complained of chronic sleep problems, frequent nightmares, flashbacks, hypervigilance, diminished interest in activities, and noted that he tended to avoid people, was detached at home, and isolated himself.  On November 2006 VA examination, the Veteran reported panic attacks once a month and suicidal ideation (with serious suicidal contemplation occurring 1 year earlier), but denied symptoms on VA examination in September 2008.  

November 2006 and September 2008 VA examiners assigned GAF scores of 48 and 55, respectfully, signifying serious symptoms or a serious impairment in social and occupational functioning.  Such findings establish that occupational and social impairment with reduced reliability and productivity have been manifested throughout the entire appeal period; however, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, have not.  

The Board notes that in December 2008 and January 2009 treatment letters from the Brockton Vet Center, the Veteran's treatment provider, J.D.T., opined that the Veteran warranted a 70% rating for his PTSD.  He stated that the Veteran had exhibited intense psychological distress at exposure to internal and external cues that resembled his Vietnam experiences; markedly diminished interest and participation in significant activities, felt detached and alienated from others, and had a restricted range of affect.  He had difficulty sleeping and was having horrible nightmares several times a month.  He was irritable and had unprovoked outbursts of anger, difficulty concentrating, short-term memory loss, and hypervigilance.  Such symptoms fall squarely within the criteria for a 50 percent rating.  Likewise, the Board notes that in an April 2008 treatment letter from the Boston Vet Center, submitted in support of the Veteran's claim for a TDIU rating, his treatment provider, N.M.M., indicated that the Veteran had been assigned a GAF score of 35, and that such a score signifies some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, N.M.M. does not explain the basis for the same, i.e., describe the symptoms underlying the score.  Therefore, that score is a conclusory opinion and cannot be found dispositive in this matter, particularly as it is inconsistent with the symptoms that are shown.  

The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, nowhere in the record is it shown that the Veteran's PTSD resulted in any of the specific examples listed in the criteria for a 70 percent rating, including suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, or other symptoms of like gravity.  

On the contrary, the Veteran's VA examination reports reflect that he does not have obsessional rituals, his speech is normal, he has not had any periods of violence nor continuous panic or depression, and he has a clean appearance with good hygiene.  He is always appropriate and is able to handle activities of daily living, though he prefers to avoid other people.  Though he has had past suicidal ideation, he is not in danger of hurting himself.  His relationships with others are strained, but he is not unable to establish and maintain them (noted by the fact that he is still married and interacts with both his wife and his daughter).  While he reported monthly panic attacks on the November 2006 VA examination, they were not continuous.  Clearly, the record does not reflect that the PTSD symptoms are of such severity that they produce occupational and social impairment with deficiencies in most areas, so as to warrant a 70 percent schedular rating.  The criteria for a schedular 70 percent rating for PTSD are neither met nor approximated at any time during the appeal period, and such rating is not warranted.   

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (as was noted, the symptoms and impairment shown are fully encompassed by the schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Board notes that the record includes various items of evidence that discuss/refer to the Veteran's employability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such evidence was considered when the Veteran's claim for a TDIU rating was denied in an October 2008 rating decision.  As was noted above, the Veteran initiated an appeal of that decision by filling a December 2008 notice of disagreement (NOD).  However, he did not perfect an appeal to the Board in the matter following the issuance of a June 2009 statement of the case (SOC).  38 C.F.R. §§ 20.200-20.202.  Consequently, that determination is final, and the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


